Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shim et al. (US Pub. No. 2019/0172884 A1), hereafter referred to as Shim.

As to claim 1, Shim discloses a display device (fig 1, display device 100; [0045]), comprising:
a first transistor (fig 2, 120b) including a first active layer (121b), a first gate electrode (122b) overlapping the first active layer (121b), a gate insulating layer (112) between the first active layer (121b) and the first gate electrode (122b), a first source electrode (123b), and a first drain electrode (124b),
a second transistor (fig 2, 120a) including a second active layer (121a), a second gate electrode (122a) overlapping the second active layer (121a), a second source electrode (123a) and a second drain electrode (124a),
a capacitor (130) including a first capacitor electrode (132) connected to the second transistor (120a), 
a lower electrode (131) disposed under the first active layer (121b),
a connecting member (124b’) connecting the first active layer (121b) to the lower electrode (131), and 


As to claim 2, Shim discloses the display device of claim 1 (paragraphs above),
wherein the gate insulating layer (112) has a contact hole (hole in 112 with 124’ therein) and the connecting member (124’) connects the first active layer (121b) to the lower electrode (131) through the contact hole (hole in 112 with 124’ therein, shown in figure 3). 

As to claim 3, Shim discloses the display device of claim 2 (paragraphs above),
wherein the first metal pattern (124’’) surrounds the contact hole (figs 2-3, opening in 112 is surrounded by 124’’) in a plan view. 

As to claim 4, Shim discloses the display device of claim 3 (paragraphs above),
wherein the connecting member (124’) contacts a side of the first metal pattern (124’’). 

As to claim 5, Shim discloses the display device of claim 2 (paragraphs above),
wherein the first metal pattern (124’’) has a hole vertically aligned with the contact hole of the gate insulating layer (recess hole in layer 124’’ is vertically aligned with hole in 112, holes are not required to be completely through a layer). 

As to claim 8, Shim discloses the display device of claim 1 (paragraphs above),
wherein the gate insulating layer (112) has a contact hole (opening in 112 filled with 124’) and the first metal pattern (124’’) has a hole (opening in layer 124’’ filled with 114 that is vertically aligned with opening in 112), and wherein the hole is vertically aligned with the contact hole (hole in 112 is vertically aligned with the hole in 124’’). 

Allowable Subject Matter
Claims 6-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record do not teach or suggest wherein the connecting member is disposed in the hole of the first metal pattern, as recited in claim 6.  Dependent claim 7 is objected as being allowable because of its dependence on claim 6.  Additionally, the prior art of record fails to teach or suggest wherein the hole of the first metal pattern has a width that is larger than a width of the contact hole of the gate insulating layer, as recited in claim 9.  Dependent claims 10 and 11 are objected as being allowable because of their dependence on claim 9.

Pertinent Art
US 2017/0062542A1 is a pertinent prior art reference because in figure 5 it shows a metal pattern layer formed in same layer as the gate of a TFT and also the connection from a first active layer to a lower electrode.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        1/25/2022